Upon reconsideration of the case of Algernon Blair et al. v. Brownie Brunell Greene, Adm'x, Ala.Sup., 18 So.2d 688,1 the majority of the Court concluded that a transcript of the evidence duly certified by the court reporter required no approval of the trial judge in the absence of any question as to its correctness, as provided in the concluding clause of Section 1 of the act here involved. Rehearing was consequently granted, the judgment of affirmance set aside, and the cause restored to the docket for consideration upon the merits. The instant case is controlled by the decision in the Blair case, and upon that authority a like order is entered in this cause.
Rehearing granted.
All Justices concur, except LIVINGSTON, J., who dissents.
1 Ante, p. 28.